—In a medical malpractice action, plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Rockland County (Marbach, J.), entered June 20, 1984, as upon a jury verdict, awarded her damages in the principal sum of $10,600.
Judgment reversed insofar as appealed from, on the law, *589and new trial granted on the issue of damages only, with costs to abide the event of the new trial. Prior to the new trial, the defendant may conduct a medical examination of the plaintiff, if he be so advised.
A supplemental medical report furnished by the plaintiff’s doctor in accordance with 22 NYCRR 672.7 diagnosed the plaintiff’s injuries as follows: "It is obvious that we are dealing with a normal uterus. The right tube was removed at the time of the ectopic. The left tube shows the typical appearance of a hydrosalpinx. This is a severely damaged tube and is absolutely compatible with infertility, and, in fact, sterility”. Since these injuries were set forth and put in issue in plaintiff’s supplemental medical report which was duly exchanged prior to trial, we conclude that the trial court erroneously precluded the plaintiff from presenting evidence at trial of her alleged infertility. Accordingly, a new trial on the issue of damages is required. Additionally, we note that because the defendant’s physician was unable to examine the plaintiff due to medical reasons following the exchange of her supplemental medical report, the defendant is entitled, if he be so advised, to examine the plaintiff in accordance with 22 NYCRR 672.7 prior to the new trial. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.